Gregory Miles appeals pro se from a district court order that denied his motion for relief from judgment filed under Fed. R.Civ.P. 60(b). Miles’s appeal has been referred to a panel of this court pursuant to Rule 34(j)(1), Rules of the Sixth Circuit. Upon examination, the panel unanimously agrees that oral argument is not needed in this case. Fed. R.App. P. 34(a).
Miles filed an employment discrimination ease in 1996. Summary judgment was awarded to his employer on August 3, 1998, and Miles appealed. However, he did not file a timely appellate brief as prescribed by our court’s scheduling order. Thus, the appeal in his discrimination case was dismissed for lack of prosecution on December 3, 1998 (Appeal No. 98-1966).
On May 1, 2001, Miles filed a pro se motion for relief from judgment under Rule 60(b). The district court dismissed his ease on May 23, 2001, because the motion had not been timely filed. It is from this order that Miles now appeals, moving to expedite the consideration of his appeal and to remand his case back to the district court.
In his Rule 60(b) motion, Miles primarily alleged that his former attorney had conspired with his employer’s attorney to cheat him and that he had lost his discrimination case because of counsel’s fraud, misrepresentation and misconduct. These allegations fall within the parameters of the first and third clauses of Rule 60(b). The rule expressly provides that a motion under either of these clauses must be filed within one year of the underlying judgment. Hence, the district court acted within its discretion by denying Miles’s Rule 60(b) motion, as it was filed more than two years after the underlying judgment that finally resolved his employment discrimination case. See Smith v. Secretary of Health and Human Servs., 776 F.2d 1330, 1332-33 (6th Cir.1985).
Miles now primarily argues that his employer did not file a timely brief in the present appeal and that his employer has not denied the allegations of misconduct that he raised in his Rule 60(b) motion. We need not reach these arguments, as they do nothing to refute the district court’s finding that Miles’s Rule 60(b) motion was untimely.
*257Accordingly, all pending motions are denied and the district court’s judgment is affirmed. Rule 34(j)(2)(C), Rules of the Sixth Circuit.